UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6406


ULYSSES P. GARDNER,

                Plaintiff - Appellant,

          v.

MILTON WESTBERG, Dr.; ROSE BROWN; JAMES W. VAUGHAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03086-BO)


Submitted:   May 26, 2011                     Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ulysses P. Gardner, Appellant Pro Se.           Elizabeth Pharr
McCullough, Kelly Elizabeth Street, YOUNG, MOORE & HENDERSON,
P.A., Raleigh, North Carolina; Oliver Gray Wheeler, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ulysses P. Gardner appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                We

have     reviewed     the     record     and    find        no    reversible        error.

Accordingly,     although       we     grant    leave       to    proceed      in   forma

pauperis, we deny Gardner’s motion for appointment of counsel

and    affirm   for     the    reasons    stated       by     the      district     court.

Gardner    v.   Westberg,      No.   5:09-ct-03086-BO            (E.D.N.C.      March   1,

2011).     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented          in   the    materials

before    the   court    and    argument       would    not      aid     the   decisional

process.



                                                                                  AFFIRMED




                                          2